TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00031-CV



                                       M. E. D., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
      NO. C-08-0142-CPS, HONORABLE JAY WEATHERBY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               M.E.D. appeals from the trial court’s decree terminating his parental rights to his

minor child, Z.B.D. See Tex. Fam. Code § 161.001. In support of its petition to terminate M.E.D.’s

parental rights, the Texas Department of Family and Protective Services (the Department) alleged

that M.E.D. failed to support Z.B.D. in accordance with M.E.D.’s ability during the period of

one year ending within six months of the date the Department filed its petition to terminate

M.E.D.’s rights, see id. § 161.001(1)(F), and that M.E.D. constructively abandoned Z.B.D., see id.

§ 161.001(1)(N). The Department also alleged that termination of M.E.D.’s parental rights was in

Z.B.D.’s best interest. See id. § 161.001(2). Following a termination hearing, the trial court found

by clear and convincing evidence that statutory grounds for terminating M.E.D.’s parental rights

existed and that termination was in Z.B.D.’s best interest.
               On appeal, M.E.D.’s court-appointed attorney has filed an Anders brief informing

this Court that she has made a diligent review of the appellate record and can find no arguable

grounds to be advanced on appeal. See Anders v. California, 386 U.S. 738, 744 (1967). The brief

meets the requirements of Anders by presenting a professional evaluation of the record demonstrating

why there are no arguable grounds to be advanced. See Taylor v. Texas Dep’t of Protective &

Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders

procedure in appeal from termination of parental rights). Counsel provided M.E.D. with a copy of

the Anders brief along with a notice advising M.E.D. of his right to examine the appellate record

and to file a pro se brief. No pro se brief has been filed.

               Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record, including the Anders brief submitted on M.E.D.’s

behalf, and we have found nothing that would arguably support an appeal. We agree that the appeal

is frivolous and without merit. Accordingly, we affirm the trial court’s decree terminating M.E.D.’s

parental rights and grant counsel’s motion to withdraw as attorney of record.



                                               __________________________________________

                                               Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Affirmed

Filed: April 24, 2014



                                                  2